DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.
 
Response to Amendment
The amendment filed August 4, 2021 has been entered.  Claims 1, 4-8, and 11-15 are pending in the application.  Examiner acknowledges Applicant’s cancellation of claims 2, 3, 9, and 10.  Applicant’s amendments and Replacement Sheets to the Drawings have overcome the objections to the Drawings previously presented in the Final Rejection mailed June 16, 2021.  Applicant’s amendments have overcome the rejections under 35 U.S.C. 112(a) and 112(b) for claims 1, 8, and 15, and dependent claims thereof previously issued.

Allowable Subject Matter
Claims 1, 4-8, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record includes:
Brockway et al. (U.S. 9,339,202 B2) (hereinafter – Brockway)
Schlager et al. (U.S. 6,025,705) (hereinafter – Schlager)
Raeder (U.S. 2013/0218037 A1) (hereinafter – Raeder).
The closest prior art of record is that of Brockway, whose invention encompasses many of the commonly-found signal processing techniques listed in the independent claims in order to identify anomalous cardiovascular signal components.  However, Brockway does not perform the specific signal processing technique of window detection currently incorporated via Applicant’s amendments.  The .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/
Primary Examiner, Art Unit 3791